Opinión disidente del
Juez Asociado Señor Negrón García
a la cual se une el Juez Asociado Señor Rebollo López.
Aun cuando coincidimos con la conclusión de que entre las partes, por razón de las correspondencias del 30 de *123marzo y 8 de julio de 1977 existió un acuerdo válido sobre promesa bilateral de compraventa, la conducta insistente del demandante Villaverde Gómez en variar sus términos, a lo cual se opuso válidamente Levitt & Sons of Puerto Rico Inc., relevó a esta última de ese pacto. La contestación a la demanda de Levitt y la reconvención interpuesta, a la luz de todas las circunstancias presentes, nos mueven a decidir que debió declararse sin lugar la demanda instada.